In the

         United States Court of Appeals
                       For the Seventh Circuit
                            ____________________ 
No. 15‐2439 
CHARLES W. KING, 
                                                          Petitioner‐Appellee, 

                                         v. 

COMMISSIONER OF INTERNAL REVENUE, 
                                                       Respondent‐Appellant. 
                            ____________________ 
                                       
                   Appeal from the United States Tax Court. 
                No. 6374‐11L — Elizabeth Crewson Paris, Judge. 
                            ____________________ 

            ARGUED MAY 27, 2016 — DECIDED JULY 20, 2016 
                     ____________________ 

   Before  POSNER  and  FLAUM,  Circuit  Judges,  and  ALONSO, 
District Judge.* 
   POSNER, Circuit Judge. The late Charles King was a lawyer 
who for several years had failed to pay his quarterly payroll 
taxes  (employment  taxes  that  an  employer  pays  directly  to 
the government). After the Internal Revenue Service notified 
King  of  his  delinquency  he  asked  permission  to  pay  his 

*    Of the Northern District of Illinois, sitting by designation. 
2                                                         No. 15‐2439 


overdue  payroll  taxes  in  installments,  and  the  IRS  replied 
that  it  would  be  “happy  to  honor  [his]  request  for  an  in‐
stallment  payment  plan.”  But  after  formally  assessing  the 
taxes and penalties that King owed, as well as the interest on 
those  taxes,  the  IRS  told  him  that  he’d  have  to  provide  cer‐
tain additional financial information before his eligibility for 
an installment plan could be determined. Eventually the IRS 
decided that King’s income and assets were too high to justi‐
fy  an  installment  program;  he  had  had  enough  income  and 
assets to pay the payroll taxes when they were due, together 
with  any  penalties  and  interest  that  had  accrued  by  that 
date. 
   He  paid  the  taxes  in  October  2011  but  requested  abate‐
ment  of  (that  is,  not  having  to  pay)  of  interest  that  had  ac‐
crued after March 5, 2009, the date on which the IRS had told 
him  it  would  honor  his  request  for  an  installment  payment 
plan.  He  argued  that  had  the  IRS  informed  him  from  the 
outset that he would not be allowed an installment plan, he 
would  have  paid  the  payroll  taxes  sooner  and  as  a  result 
would  have  owed  less  or  maybe  no  interest  for  having  de‐
layed paying the taxes. 
    The IRS turned him down. Although 26 U.S.C. § 6404(a) 
allows  abatement  of  “the  unpaid  portion  of  the  assessment 
of  any  tax  or  any  liability  in  respect  thereof,  which—(1)  is 
excessive in amount, or (2) is assessed after the expiration of 
the period of limitation properly applicable thereto, or (3) is 
erroneously or illegally assessed,” the Service told King that 
the interest he’d been charged was “not exces[s]ive[,] having 
been calculated according to IDRS [acronym for “Integrated 
Data Retrieval System”, a computer system used by the IRS] 
as  per  usual  and  customary  changes  in  governing  interest 
No. 15‐2439                                                         3 


rate.” The Service added that King hadn’t said it was exces‐
sive, and also that it had been timely assessed and “was not 
erroneously  or  illegally  assessed.”  Oddly,  the  precise 
amount of interest King sought to abate is not in the appel‐
late record. The total interest that King owed and ultimately 
paid, including but not limited to the amount he had sought 
to be abated, was about $6,300, of which $500 is estimated to 
be  the  amount  of  interest  that  the  Tax  Court  was  ordering 
abated. 
    Other  provisions  of  26  U.S.C.  § 6404,  besides  subsection 
(a),  provide  other  grounds  for  abatement—notably  (e) 
(“abatement  of  interest  attributable  to  unreasonable  errors 
and  delays  by  Internal  Revenue  Service”),  but  (e)  doesn’t 
apply  to  payroll  taxes.  Scanlon  White,  Inc.  v.  Commissioner, 
472  F.3d  1173,  1176–77  (10th  Cir.  2006);  see  also  26  C.F.R. 
§ 301.6404–2(a)(1)(i), Treas. Reg. § 301.6404–2(a)(1)(i). 
    In his suit for abatement, King asked the Tax Court to re‐
view the IRS’s rejection of his claim, arguing that the interest 
it had charged was excessive. The court conducted a trial at 
the  conclusion  of  which  it  ruled  that  the  Internal  Revenue 
Service’s  authority  to  abate  interest  that  is  “excessive  in 
amount”  (the  ground  of  abatement  in  section  6404(a)(1)  of 
the  Internal  Revenue  Code)  must  incorporate  “a  concept  of 
unfairness under all of the facts and circumstances” (quoting 
Law Offices of Michael B.L. Hepps v. Commissioner, T.C. Memo. 
2005‐138, at *10), and that the IRS’s “failure to communicate 
to [King] the deficiencies of his proposed installment agree‐
ment  was  unfair  to  [him]  under  all  the  facts  and  circum‐
stances.” The interest that had accrued to the government as 
a result of this unfairness was therefore “excessive,” and the 
4                                                       No. 15‐2439 


government’s denial of King’s request to abate the excessive 
interest was “an abuse of discretion.”  
    The  result  was  not  a  complete  victory  for  King,  because 
the Tax Court found him entitled to abatement only of inter‐
est that had accrued during the two‐month period after the 
IRS  had  assessed  the  amount  King  owed,  after  which  King 
“knew  or  should  have  known  the  requirements  for  submit‐
ting an installment agreement.” 
     Despite the small cost of King’s victory to the federal fisc, 
the Internal Revenue Service appealed. King died shortly af‐
ter  the  appeal  was  filed.  We  asked  his  widow  whether  she 
wanted to participate in the appeal (whether in person or by 
a lawyer), but she did not respond to our invitation; and so 
the only brief filed in the appeal was filed by the IRS and the 
only  oral  argument  was  by  a  lawyer  from  the  Justice  De‐
partment’s  Tax  Division.  The  status  report  mentioned  later 
in this opinion suggests that the widow was interested in the 
money  but  didn’t  want  to  pay  for  a  lawyer  or  proceed  pro 
se.  She  may  have  thought  that  since  her  husband  had  pre‐
vailed in the Tax Court, our court was likely to affirm and in 
that  event  she  would  get  to  keep  the  interest  that  the  suit 
sought  abatement  of  without  having  incurred  any  expense. 
There are also indications that, distraught by her husband’s 
death,  which  had  been  sudden,  she  felt  overwhelmed  by 
having to deal with the Internal Revenue Service. 
    But the consequence is that there is no appellee, and an 
appeal without an appellee is problematic, so we must con‐
sider carefully whether we have jurisdiction. 
    The  IRS  learned  of  King’s  death  on  September  8,  2015, 
and before the end of the day wrote the clerk of the Seventh 
No. 15‐2439                                                             5 


Circuit  to  tell  us  the  news.  His  appeal  had  been  docketed 
two months earlier. A lawyer, who had represented himself 
in the Tax Court, King presumably would have continued to 
represent himself in our court had he lived. 
     After learning of King’s death we asked the IRS for a sta‐
tus report “regarding any information it has received about 
whether an estate has been opened for the appellee and how 
this appeal should proceed.” The Service responded that no 
personal  representative  had  been  appointed  for  the  estate, 
but  that  the  appeal  had  not  become  moot  because  King’s 
widow  still  had  an  interest  in  the  refund  even  if  she  chose 
not  to  participate  in  the  appeal.  She  could  complete  IRS 
Form  1310  (“Statement  of  Person  Claiming  Refund  Due  a 
Deceased Taxpayer”) and submit it to the IRS. The IRS also 
said  we  could  appoint  someone  to  be  the  personal  repre‐
sentative of the estate for purposes of the appeal. We asked 
King’s widow to respond to the status report, but she never 
did,  and  in  March  of  this  year,  before  the  oral  argument  of 
the  appeal,  we  issued  an  order  that  given  her  lack  of  re‐
sponse the appeal would be submitted for decision without 
a brief or oral argument on behalf of the appellee. And so it 
was. 
     The case is not moot. The Internal Revenue Service, the 
appellant,  does  not  want  to  give  up,  whether  to  the  widow 
or  anyone  else  who  might  make  a  claim,  the  interest  that 
King sought to abate and that the Tax Court ordered the IRS 
to abate. The IRS will have to forgo the interest unless it suc‐
ceeds  in  overturning  the  Tax  Court’s  decision.  Its  claim  is 
therefore  cognizable  by  this  court  and  the  case  very  much 
alive. The consequences of an affirmance are somewhat un‐
certain,  but  it’s  a  fair  guess  that  if  the  Tax  Court’s  decision 
6                                                        No. 15‐2439 


were  upheld  the  widow  or  some  other  relative  of  King,  or 
perhaps  his  favorite  charity,  invoking  cy  près,  would  show 
up to claim the money. But the important point is that a par‐
ty’s  failure  to  appear  cannot  be  permitted  to  defeat  a  valid 
claim of the opposing party, which in this case is the Internal 
Revenue Service, the appellant. 
    So  we  proceed  at  last  to  the  merits.  The  Service  in  our 
view was on sound ground in refusing to abate (i.e., forgive) 
interest  King  owed  the  government  on  his  overdue  payroll 
taxes. There are three reasons for our conclusion. The first is 
the  vagueness  of  “unfairness”  as  a  criterion  for  abatement; 
the word is an invitation to arbitrary, protracted, and incon‐
clusive litigation. Second, extending as  it  does  an invitation 
to taxpayers to delay paying taxes, the nebulous standard of 
“unfairness”  could  result  in  a  significant  loss  of  tax  reve‐
nues.  And  third,  we’ll  see  that  the  Tax  Court’s  approach  is 
inconsistent  with  a  valid  regulation  promulgated  by  the 
Treasury Department. 
    Elaborating  the  first  point  briefly,  we  note  the  embroi‐
dery  that  the  Tax  Court,  quoting  from  its  earlier  opinion  in 
H & H  Trim  &  Upholstery  Co.  v.  Commissioner,  T.C.  Memo. 
2003‐9, at *2, wove into its opinion in the present case on the 
basis  of  its  touchstone  of  “unfairness  under  all  of  the  facts 
and  circumstances”—its  belief  that  the  “word  ‘excessive’ 
takes  into  account  the  concept  of  what  is  fair,  or  more  ap‐
propriate here, unfair,” and its approving references to a dic‐
tionary’s  definition  of  “excessive”  as  “whatever  notably  ex‐
ceeds  the  reasonable,  usual,  proper,  necessary,  just,  or  en‐
durable”  (what  on  earth  is  “endurable”  doing  in  this  list?) 
and  to  “just”  as  meaning  “equitable”  and  “equitable”  as 
meaning  “fair.”  This  terminological  potpourri  can  provide 
No. 15‐2439                                                          7 


no  guidance  to  taxpayers,  their  advisers,  IRS  agents,  or  the 
Tax Court. It’s a monkey wrench tossed into the machinery 
of tax collection. 
     Regarding  our  third  reason  for  rejecting  the  Tax  Court’s 
analysis,  a  tax  regulation  entitled  “Abatements,”  26  C.F.R. 
§ 301.6404–1(a),  Treas.  Reg.  § 301.6404–1(a),  while  generally 
tracking  26  U.S.C.  § 6404(a),  restates  “excessive  in  amount” 
as  “in  excess  of  the  correct  tax  liability.”  The  restatement 
eliminates the vagueness of “excessive” and leaves no room 
for  basing  interest  abatements  on  “unfairness.”  The  Tax 
Court’s  opinion  dismissed  the  regulation  as  “less‐than‐
illuminating”  and  insufficient  to  overcome  what  it  deemed 
the  “unambiguous,  plain  meaning  of  ‘excessive.’”  But  as 
construed  by  the  Tax  Court  “excessive”  is  vague  because  it 
incorporates the nebulous concept of “unfairness.” See Chev‐
ron U.S.A. Inc. v. National Resources Defense Council, Inc., 467 
U.S. 837, 842–43 (1984). “In excess of the correct tax liability” 
is both precise and a plausible, as well as a sensible, interpre‐
tation  of  “excessive,”  an  ambiguous  statutory  term.  “In  ex‐
cess of the correct tax liability” makes clear that the business 
of  the  federal  taxing  authorities  is  numbers,  not  kindliness, 
generosity, or sensitivity. 
    The Supreme Court has said that “filling  gaps  in the In‐
ternal  Revenue  Code  plainly  requires  the  Treasury  Depart‐
ment to make interpretive choices for statutory implementa‐
tion  at  least  as  complex  as  the  ones  other  agencies  must 
make  in  administering  their  statutes.”  Mayo  Foundation  for 
Medical Education & Research v. United States, 562 U.S. 44, 56 
(2011).  The  interpretive  choice  in  this  case  is  found  in  the 
regulation defining the statutory term “excessive in amount” 
to  mean  “in  excess  of  the  correct  tax  liability.”  26  C.F.R. 
8                                                      No. 15‐2439 


§ 301.6404–1(a),  Treas.  Reg.  § 301.6404–1(a).  As  there  is  no 
indication that the IRS is misinterpreting its regulation, there 
is no need for us to consider the possible inroads that recent 
Supreme  Court  decisions  have  made  into  “Auer  deference” 
(judicial  deference  to  agencies’  interpretations  of  their  own 
regulations),  inroads  discussed  for  example  in  Michael  P. 
Healy,  “The  Past,  Present  and  Future  of  Auer  Deference: 
Mead,  Form  and  Function  in  Judicial  Review  of  Agency  In‐
terpretations  of  Regulations,”  62  Kansas  Law  Review  633 
(2014). 
    The judgment of the  Tax Court is reversed with instruc‐
tions to dismiss King’s petition. 
                                                         REVERSED